Citation Nr: 1627952	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cancer.  

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

5.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 50 percent prior to May 10, 2013 and 70 percent from that date.

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate.



REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.  

The Board notes that VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, has been submitted by the Veteran's brother, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 3.1010(b) (2015).

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 (granted service connection for PTSD, awarding a 30 percent rating), January 2010 (denied service connection for left and right lower extremity peripheral neuropathy), April 2011 (denied service connection for a skin disability), and May 2014 (denied entitlement to service connection for hepatitis C and liver cancer and entitlement to SMC based on the need for A&A or at the housebound rate) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran and his wife testified before a Decision Review Officer (DRO).  In February 2013, the RO increased the Veteran's rating for PTSD to 50 percent, effective October 7, 2008.  In May 2014, the RO assigned a staged increased rating of 70 percent for PTSD, effective May 10, 2013.  A January 2015 rating decision awarded entitlement to individual unemployability, effective May 10, 2013.  In April and July 2015, the Board remanded the matters of service connection for a skin disability and peripheral neuropathy, the ratings for PTSD, and the matter of SMC for additional development.

Notably, the April 2015 Board decision also reopened and denied the matter of service connection for hepatitis C and denied service connection for liver cancer.  The Veteran appealed that portion of the Board decision which denied these claims to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court granted the parties Joint Motion for Partial Remand (JMPR), remanded the matters of service connection for hepatitis C and liver cancer for action consistent with the terms of the joint motion and dismissed the remaining issues.  


FINDING OF FACT

On May 9, 2016, the Board was notified by the Veteran's Attorney (and later verified with the Veteran's Death Certificate and by the Social Security Administration) that the Veteran died in May 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
M. C. Graham
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


